DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the head mounting member" and “the foot mounting member”. There is insufficient antecedent basis for this limitation in the claim.

Claims 8-10 are rejected under 112 (b) as being dependent on a rejected claim under 112 (b).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5,7-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7293303 issued to Worrell in view of U.S. Patent No. 3302219 issued to Harris further in view of U.S. Patent No. 2536707 issued to Allyn.

Regarding claim 1,
	Worrell discloses a pronator device (Worrell: FIG. 1B (2)) comprising a head frame member and a foot frame member, (Worrell: FIG. 1B (6, 8A) both sides may be interpreted as a head and foot frame member.) both frame members couplable to a hospital bed frame and mattress and configured so that when attached, both frame members have a portion extending above the mattress; (Worrell: col. 5 lines 22-24 “Each of the two vertical supports 6 interconnect to the corners of a bed frame 4 by the use of a first prong 8A and second prong 8B.” see also FIG. 2 both frame members have a portion that extends above a mattress.) a rotatable member having a head end and a foot end, that are rotatably attachable to the head frame member and foot frame member respectively, (Worrell: col. 4 lines 9- 13 see FIG. 1B (12))  a portion of each frame member extending above the bed mattress when installed on a hospital bed and mattress; (Worrell: FIG. 2) … and a ratchet apparatus interfacing the rotatable member to control the rotation of the rotatable member. (Worrell: FIG. 1B (20) see col. 4 lines 14-16 “Preferably, a standard ratchet 20 is used to create the rotational force necessary to wind the bedding materially thus moving the patient.”)
	Worrell does not appear to disclose a horizontal slot extending substantially through length of the rotatable member and configured to accept a hospital sheet lengthwise through the slot; a wheel connectable to the rotatable member to turn the rotatable member.
	Harris discloses a wheel connectable to the rotatable member to turn the rotatable member. (Harris: see annotated figure below, the wheel turns rotatable member (42))

    PNG
    media_image1.png
    234
    566
    media_image1.png
    Greyscale
 
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Worrell by replacing the handle portion of the ratchet (20) of Worrell with that of a wheel as taught by Harris and Worrell (see col. 7 lines 4-9) since it is a known mechanism for rotation and would have allowed a user to use more of his body/force to rotate the rod and save more space in which one of ordinary skill in the art would have recognized as a predictable result.

	Allyn discloses a horizontal slot extending substantially through length of the rotatable member and configured to accept a hospital sheet lengthwise through the slot; (Allyn: see annotated figure below in how (58) is inserted between two rollers/scrolls)

    PNG
    media_image2.png
    604
    572
    media_image2.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Worrell to have a horizontal slot that accepts a sheet as taught by Allyn in order to allow for the sheet to be fed through the rollers to avoid the sheet from wrinkling up or crumbling up in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 5,
	The Worrell/Harris/Allyn combination discloses the pronator device of claim 1 where the rotatable member comprises two scroll members mounted between a foot end cap and a head end cap, the two scroll members mounted to be parallel but offset, forming the horizontal slot between the two scroll members. (The examiner notes that the combination of Worrell and Allyn read on this limitation, Worrell discloses the head and foot end cap (Worrell: FIG. 1A (27) and Allyn discloses the second scroll member that is offset with the first which has a horizontal slot between the two members, refer to annotated figure in claim 1)

Regarding claim 7,
	The Worrell/Harris/Allyn combination discloses the pronator device of claim 5 further comprising a head shaft (Worrell: FIG. 1A (10)) attached to the head end cap (Worrell: FIG. 1A (22)) and a foot shaft (Worrell: FIG. 1A (10)) attached to the foot end cap, (Worrell: FIG. 1A (22)) the two shafts being axially aligned with an axis rotation of the rotatable member, (Worrell: FIG. 1A (10) is aligned with rotatable member (12)) the head shaft configured to rotatably mount on the head mounting member and the foot shaft configured to rotatably mount on the foot mounting member. (Worrell: FIG. 1A (10) rotatably mounts on mounting members (27))

Regarding claim 8,
	The Worrell/Harris/Allyn combination discloses the pronator device of claim 7 wherein one of the head or the foot shafts are … shaped. (Worrell: FIG. 1A (10) the head or foot shafts are shaped.)
	Worrell does not appear to disclose wherein the shafts are square shaped.
	However, it has been held that a simple change in shape is within one having ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this instant case the square shaped shaft may be considered a design choice because one could have designed the rotatable member to be square shaped so as to fit on the shaft correctly. Thus, such a design cannot be considered patentable over the prior art because it would not have yielded an unexpected result.

Regarding claim 9,
	The Worrell/Harris/Allyn combination discloses the pronator device of claim 7 where the head shaft and the foot shaft are each configured to extend through their respective mounting members when mounted thereon. (Worrell: FIG. 1B (10) extends through mounting members (27) when it is mounted thereon.)

Regarding claim 10,
	The Worrell/Harris/Allyn combination discloses the pronator device of claim 7 where both the head mounting member and foot mounting member comprise hollow cylinders. (Worrell: FIG. 1A (27) are hollow cylinders.)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell Harris and Allyn further in view of U.S. Publication No. 20180004127 issued to Ishizuka.

Regarding claim 6,
	The Worrell/Harris/Allyn combination discloses the pronator device of claim 5 wherein each scroll member is a … shaped tube. (Worrell: FIG. 1A (12))
	Worrell does not appear to disclose where in the tube is “D” shaped.
However, relating to the same problem, Ishizuka discloses D-shaped rollers. (Ishizuka: [0076] “As illustrated in FIGS. 5A, 5B, 5C, and 6, axial end portion 520C of second magnet roller 520A has a D-cut shape in the embodiment.” And [0086])
	It would have been for one having ordinary skill in the art to modify the device of Worrell and Allyn to have D-shaped rollers as taught by Ishizuka in order to allow for better and smoother insertion of the sheet in which one of ordinary skill in the art would have recognized as a predictable result. In addition, it has been held that a simple change in shape is within one having ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this instant case the D-shaped tube does not yield any unexpected results that would otherwise distinguish itself from the prior art.


Allowable Subject Matter
	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 requires that a top and bottom L-shaped member where the bottom one is fixed and the top one is adjustable. The prior art of record does disclose 1 L-shaped member on each side it does not have the 2nd L-shaped member. Furthermore, there is no suggestion in the prior art to modify in the manner required in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/26/2022